Citation Nr: 1740070	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for malignant melanoma, to include as secondary to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel






INTRODUCTION

The Veteran had active duty in the U.S. Air Force for multiple periods of service from December 1955 to September 1972, with retired reserve duty ending in March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In his May 2015 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  However, in a July 2017 statement, he withdrew his pending hearing request due to illness.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that he developed malignant melanoma as a result of his active service, including due to exposure to herbicide agents. 

In a June 2014 VA examination for posttraumatic stress disorder, the Veteran reported that his main job responsibility in Vietnam was as a flight engineer, and that his main job was spraying Agent Orange.  The Veteran recalled getting sprayed with Agent Orange in the face accidentally on one occasion and was not able to wash it off that day due to the remoteness of their location.  Review of the Veteran's service records show that he served in Vietnam during the applicable period and therefore exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

While there is no record of malignant melanoma in service, an October 2008 private treatment record revealed squamous cell carcinoma.  An August 2013 private treatment record showed diagnoses for basal cell carcinoma and ulcerated superficial spreading malignant melanoma.  In August 2015, a private treatment record showed a diagnosis of metastatic melanoma in the Veteran's cheek and neck.  A June 2017 letter revealed the Veteran's admittance to hospice in May 2017 with a terminal diagnosis of malignant melanoma. 

The Veteran provided medical literature supporting his claim, including a February 2004 article finding an increased risk of prostate cancer and melanoma in Air Force Veterans of the Vietnam War who sprayed Agent Orange and other herbicides.  See February 2004 edition of the Journal of Occupational and Environmental Medicine. 

The Veteran has not been afforded an examination to determine the nature and etiology of his malignant melanoma, to include as secondary to herbicide agent exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, an examination should be provided. 

Any outstanding VA medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records.  All reasonable attempts should be made to obtain any identified records. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2. After obtaining any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of his current malignant melanoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must determine whether it is as likely as not (50 percent or greater probability) that the Veteran's malignant melanoma manifested in service or is otherwise related to his military service, to include exposure to Agent Orange therein.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved, including a discussion of the February 2004 article and accompanying research, would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




